Citation Nr: 1817718	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-38 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left ankle condition.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hip condition. 

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee condition. 

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee condition. 

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right foot condition. 

6.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus. 

7.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back condition, also claimed as trauma with fusion procedure LS spine and spinal stenosis. 

8.  Entitlement to service connection for a left ankle condition.

9.  Entitlement to service connection for a bilateral hip condition. 

10. Entitlement to service connection for a left knee condition. 

11.  Entitlement to service connection for a right knee condition. 

12.  Entitlement to service connection for a right foot condition. 

13.  Entitlement to service connection for tinnitus. 

14.  Entitlement to service connection for a back condition, also claimed as trauma with fusion procedure LS spine and spinal stenosis. 

15.  Entitlement to service connection for a cervical spine condition, also claimed as a neck injury.  

16.  Entitlement to service connection for headaches. 

17.  Entitlement to an effective date earlier than August 13, 2015 for the service-connected adjustment disorder. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Air Force from October 1987 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012, January 2014, and January 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2012, the RO denied the Veteran's claim for service connection for headaches. In April, June, July, and August 2012 additional medical records related to her claim for headaches from the VA Medical Center (VAMC) were received.  As such, the Board construes this information as new and material evidence received within the pending appeal period of the March 2012 rating decision.  38. C.F.R. § 3.156(b) (2013); Young v. Shinseki, 22. Vet. App. 461, 467 (2009).  Hence, the current appeal before the Board relates to the Veteran's December 2011 claim for service connection for headaches.  Bond v. Shinseki, 659 F.3d 1362, 1367 (2013).  Given this, the Board considers all evidence of record, and new and material evidence is not needed to reopen the claim. 

In October 2017, the Veteran testified at a hearing (video conference) at the RO before the undersigned Veterans Law Judge (VLJ).  Hearing transcripts have been associated with the record.

The issues of entitlement to service connection for a left ankle condition, a bilateral hip condition, a left knee condition, a right knee condition, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  In a rating decision dated March 2012, the RO denied the Veteran's claim for service connection for a left ankle condition on the basis that there was no current diagnosis; the Veteran did not appeal this decision or submit new evidence within one year of the denial.

2.  Evidence received since the March 2012 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle condition.  

3.  In a rating decision dated March 2012, the RO denied the Veteran's claim for service connection for a bilateral hip condition on the basis that there was no current diagnosis; the Veteran did not appeal this decision or submit new evidence within one year of the denial.

4.  Evidence received since the March 2012 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hip condition.  

5.  In a rating decision dated March 2012, the RO denied the Veteran's claim for service connection for a left knee condition on the basis that there was no current diagnosis; the Veteran did not appeal this decision or submit new evidence within one year of the denial.

6.  Evidence received since the March 2012 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee condition.  

7.  In a rating decision dated March 2012, the RO denied the Veteran's claim for service connection for a right knee condition on the basis that there was no current diagnosis; the Veteran did not appeal this decision or submit new evidence within one year of the denial.

8.  Evidence received since the March 2012 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee condition.  

9.  In a rating decision dated March 2012, the RO denied the Veteran's claim for service connection for a right foot condition on the basis that there was no current diagnosis; the Veteran did not appeal this decision or submit new evidence within one year of the denial.

10.  Evidence received since the March 2012 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right foot condition.  

11.  In a rating decision dated March 2012, the RO denied the Veteran's claim for service connection for a tinnitus on the basis that there was no current diagnosis; the Veteran did not appeal this decision or submit new evidence within one year of the denial.

12.  Evidence received since the March 2012 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  

13.  In a rating decision dated April 2012, the RO denied the Veteran's claim for service connection for a back condition on the basis that there was no nexus; the Veteran did not appeal this decision or submit new evidence within one year of the denial.

14.  Evidence received since the April 2012 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back condition.  

15.  The Veteran's currently diagnosed right foot condition is at least as likely as not related to her active service. 

16.  The Veteran's tinnitus is at least as likely as not related to her active duty service.

17.  The Veteran's currently diagnosed back condition is at least as likely as not the result of her service connected residuals of a fractured right ankle s/p open reduction. 

18.  The Veteran's currently diagnosed cervical spine condition is at least as likely as not the result of her service connected residuals of a fractured right ankle s/p open reduction.

19.  In a November 2015 rating decision, the RO granted entitlement to service connection for an adjustment disorder, and assigned a 70 percent evaluation effective August 13, 2015.  

20.  The Veteran received a formal diagnosis of an adjustment disorder on August 13, 2015. 

21.  Entitlement to an award of service connection for an adjustment disorder arose on May 23, 2013. 


CONCLUSIONS OF LAW

1.  The March 2012 rating decision denying service connection for a left ankle condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left ankle condition has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The March 2012 rating decision denying service connection for bilateral hip condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral hip condition has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The March 2012 rating decision denying service connection for left knee condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

6.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee condition has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

7.  The March 2012 rating decision denying service connection for a right knee condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

8.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee condition has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

9.  The March 2012 rating decision denying service connection for a right foot condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

10.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right foot condition has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

11.  The March 2012 rating decision denying service connection for tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

12.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

13.  The April 2012 rating decision denying service connection for a back condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

14.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a back condition has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

15.  The service-connection criteria for a right foot condition have been met. 38 U.S.C. § 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309(a) (2017).

16.  The service-connection criteria for tinnitus have been met 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

17.  The service connection criteria for a back condition have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.307, 3.309 (2017).

18.  The service connection criteria for a cervical spine condition have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.307, 3.309 (2017).

19. The criteria for an effective date of May 23, 2013 for the grant of service connection for an adjustment disorder have been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.102, 3.304(f), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis. See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans, 9 Vet. App. at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The credibility of the newly submitted evidence is presumed for purposes of reopening the claim. See Justus v. Principi, 3 Vet. App. 510 (1992).

Left Ankle, Left Knee, Right Knee, Bilateral Hips, and Right Foot Conditions

The Veteran's claims for service connection for a left ankle, left knee, right knee, bilateral hips, and right foot conditions were denied in a March 2012 rating decision.  The RO determined that there was no evidence of a current diagnosis for any of these claimed disabilities as required to establish service connection under 38 C.F.R. § 3.303.  The Veteran did not appeal this decision or submit new evidence within one year of the denials.  The March 2012 decision thereby became final.

In January 2014, the RO denied reopening of the Veteran's claims for service connection for a left ankle, left knee, right knee, bilateral hips, and right foot conditions on the basis that there was no new and material evidence submitted. 

Subsequent to the March 2012 rating decision, the Veteran testified at the October 2017 Board hearing that the left ankle, left knee, and right knee disabilities are the direct result of the antalgic gait developed because of the service connected right foot and the service connected right ankle.  Further, the Veteran testified she felt her bilateral hip condition was a direct result of the significant weight of the gear she was required to carry as a security police person.  Although it is not clear that she was provided a specific diagnosis in response to these complaints, the Board must find her complaints credible at this juncture. See Justus v. Principi, 3 Vet. App. 510 (1992).  This evidence of possible diagnoses of left ankle, left knee, right knee, and bilateral hips satisfies the low threshold requirement for new and material evidence and these claims are reopened. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Similarly, at the October 2017 hearing, the Veteran testified her right foot condition is a direct result of injuries sustained in service.  Treatment records submitted following the March 2012 rating decision indicate she has been diagnosed with reflex sympathetic dystrophy (RSD).  This evidence of treatment for a right foot impairment is also sufficient to satisfy the low threshold requirement for new and material evidence and this claim is reopened. See Shade, supra.




Tinnitus

Service connection for tinnitus was previously denied in a March 2012 rating decision. The RO determined that there was no evidence of a current diagnosis of tinnitus. The Veteran did not appeal this decision or submit new evidence within one year of the denial. The March 2012 decision thereby became final. 

In January 2015, the RO denied reopening of the Veteran's claim for tinnitus on the basis that there was no new and material evidence. 

Subsequent to the March 2012 rating decision, the Veteran testified at the October 2017 Board hearing that she experienced recurrent ringing in her ears.  This evidence of a possible tinnitus satisfies the low threshold requirement for new and material evidence and this claim is reopened. See Shade, supra.

Back Condition

The Veteran's claim for a back condition was denied in an April 2012 rating decision.  The RO determined that there was no evidence of a nexus between the Veteran's currently diagnosed back condition and the service-connected right foot condition or any complaints of back pain in service as required to establish service connection under 38 C.F.R. § 3.303.  The Veteran did not appeal this decision or submit new evidence within one year of the denials.  The April 2012 decision thereby became final.

In August 2012 and January 2015, the RO denied reopening the Veteran's claim for service connection for a back condition on the basis that there was no new and material evidence. 

Subsequent to the April 2012 rating decision, the testified at the October 2017 Board hearing that her back condition was a result of musculoskeletal issues that began in service.  Further, VAMC and private treatment records were submitted, which showed evidence on ongoing back treatment.  This evidence of treatment for a back impairment is sufficient to satisfy the low threshold requirement for new and material evidence and this claim is reopened. See Shade, supra.

II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1101.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Right Foot Condition

With regard to a present disability, private treatment records dated July 2016 confirm the Veteran has been treated for ongoing complaints of foot pain.  Accordingly, the first element of the Shedden analysis has been met.

With regard to an in-service disability, the Veteran's service treatment records (STRs) reflect she underwent a kinder procedure of the right foot due to a painful accessory navicular bone in January 1992.  Following the surgery, STRs show ongoing treatment for foot pain.  In October 1992, the examiner found the Veteran had reflex sympathetic dystrophy (RSD) in her right foot.  Thus the second element of the Shedden analysis has been met.

Turning to nexus, the evidence is conflicting.  

In August 2015, private doctor, S.P., opined the Veteran had chronic right foot pain and RSD, which are residual symptoms of the January 1992 kinder procedure.  

In contrast, a December 2015 VA examiner opined it is less likely than not that the Veteran has a diagnosis of RSD that was incurred in or caused by the RSD diagnosed during service.  The examiner opined the physical examination performed in December 2015 did not demonstrate findings consistent with RSD.  

The Board has considered remanded for a more thorough examination, but given the in-service findings of RSD, the Veteran's current chronic foot pain and RSD, evidence of continuing treatments after service, and given there is no adequate evidence to contradict that evidence, the Board finds that the evidence in support of nexus is at least in equipoise.  The benefit of the doubt will be conferred on the Veteran, and remand is not warranted.  

As all three elements of service connection are established, an award of service connection for a right foot condition is warranted.
Tinnitus

The Veteran contends that she is entitled to service connection because her current tinnitus is the result of in-service noise exposure.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the Veteran was competent to testify as to ringing in the ears in service and that he experienced such ringing ever since service "because ringing in the ears is capable of lay observation").

Additionally, tinnitus is a chronic condition for purposes of 38 C.F.R. § 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Here, the evidence indicates that the Veteran has a current disability.  Specifically, in a January 2012 VA audiological examination, the Veteran reported ringing in both ears.  Also, in June 2014, Dr. B.T., a private examiner, opined the Veteran has a history of bilateral high pitched non-pulsate tinnitus.  Thus, the Board finds that the first element of service connection is established.  See Shedden, supra.

Second, the evidence of record indicates in-service noise exposure.  In October 2017, the Veteran provided competent and credible testimony that she worked as a security police person on the flight line while stationed in England.  Her DD-214 supports this lay statement, reflecting she worked as a security police specialist.  The Veteran also reported she felt the tinnitus was related to working near the flight line during service.  The Board finds the Veteran was exposure to hazardous noise during service, giving due consideration to the places, types, and circumstances of the Veteran's service as shown by her service records and all medical and lay evidence.  See 38 U.S.C. § 1154(a).  Thus, the Board finds that the second element of service connection is established. See Shedden, supra.

As to nexus, the evidence is conflicting.  As discussed above, the Veteran stated that her auditory problems began from exposure to noise on the flight line.  Further, at the January 2012 VA examination the Veteran stated that she had experienced tinnitus since service.  The Board finds the Veteran's reports as to the onset of symptoms in service, as well as the continuity of her symptoms since service, to be credible.  

Additionally, in June 2014, Dr. B.T. opined it is more likely than not that the Veteran's tinnitus was the result of noise exposure while in the Air Force. 

In contrast, the January 2012 VA examiner opined that the Veteran's tinnitus is less likely than not related to service.  The basis for the examiner's opinion was that there was no medical evidence of hearing loss bilaterally.  However, the examiner did not address the Veteran's credible reports of ringing in her ears since service. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of medical documentation in service does not by itself render lay evidence not credible).  For this reason, the Board accords little probative value to the January 2012 VA examination.

In sum, based on the entire record, the Board finds the evidence to be relative equipoise in showing that the Veteran's tinnitus is related to her conceded in-service noise exposure.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.

Back Condition

With regard to a present disability, private treatment records show the Veteran was diagnosed with lumbar degenerative disc disease and underwent a L5-S1 anterior lumbar interbody fusion in June 2007.  Accordingly, the first element of the Shedden/Wallin analysis has been met.

With regard to an in-service disability, the Veteran's service treatment records (STRs) do not reflect a diagnosis of any back conditions.  STRs dated August 1991 show the Veteran complained of right shoulder and left mid-upper back pain.  The examiner made no formal diagnosis and treated her complaints with pain relievers.  The Veteran testified during the October 2017 Board hearing that her back pain continued after the August 1991 complaint of back pain as a direct result of the gear she was required to carry for her position in the assault weapons troop.  Accordingly, on the basis of the August 1991 STR and the Veteran's testimony, the second element of the Shedden/Wallin analysis has been met.  

With regard to nexus, however, the preponderance of the evidence weighs against a direct causal relationship between the Veteran's back pain and her in-service complaints of back pain.  Private treatment records dated from 2003 to 2007 show the Veteran was treated for back pain, which she recounted had been ongoing since her 2000 motor vehicle accident.  Her mother and sister also submitted lay statements attesting to the Veteran's pain and loss of range of motion since service.

In March 2012, the Veteran was afforded a VA examination.  The examiner opined the Veteran's back condition is less likely than not related to or caused by any in service event, injury, or illness.  The examiner provided the record lacked any treatment for her back condition until the 2000 motor vehicle accident.  Further, the examiner found in the absence of any records since the 1991 STR, it appears less likely that her back pains and subsequent fusion were specifically caused or aggravated by the isolated notation of back pain during service.  Specifically, the examiner notes that the Veteran complained of upper back pain in 1991, while the fusion performed in 2007 was for the lower back.  

The Veteran's own lay opinion in this matter (that her back condition is related to her service) is not probative evidence.  Lay persons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of a low back condition is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

In sum, the medical evidence does not support the Veteran's back pain is directly related to her in service complaints of back pain.  

The question remains if there is a medical nexus between the Veteran's back pain and one of her service-connected disabilities including residuals of a fractured right ankle and a residual scar of the right ankle. 

In June 2012, the Veteran was afforded a VA examination.  The examiner opined it was less likely than not that the Veteran's service-connected right ankle was the cause of her back pain, and cited the private treatment records which indicated her back pain had only been ongoing since the 2000 motor vehicle accident.  However, the June 2012 examiner did not consider the Veteran's competent and credible lay statements that she had been experiencing progressively worse low back pain since service, and that the 2000 motor vehicle accident had accelerated the rate of aggravation.  Thereby, this opinion is not based on the totality of the evidence and warrants less probative weight.

In July 2014, Dr. M.B., a private examiner, opined the Veteran's low back pain is at least as likely as not proximately caused by the Veteran's service-connected right ankle fracture.  

In January 2015, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's low back condition is less likely than not proximately due to, the result of, or aggravated beyond its natural progression from residuals of her service-connected right ankle fracture.  The examiner provided that there have been no large scale demonstrable medical studies that would link a right ankle condition to a low back condition.  

In light of the positive July 2014 private treating opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current back condition is related to her service-connected residuals of a fractured right ankle.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.310.  The benefit of the doubt will be conferred in the Veteran's favor, and the service-connection claim for a back condition is thereby granted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Cervical Spine Condition

With regard to a present disability, the December 2014 VA examination shows the Veteran was diagnosed with degenerative cervical spondylosis and moderate central canal stenosis.  Accordingly, the first element of the Shedden/Wallin analysis has been met.

With regard to an in-service disability, the Veteran's service treatment records (STRs) do not reflect a diagnosis of any cervical spine conditions.  In April 1991, the Veteran complained of mid-upper back pain.  At the October 2017 hearing, the Veteran testified her duties as a security police specialist resulted in her ongoing chronic neck pain.  Accordingly affording the Veteran the full benefit of the doubt, on the basis of the August 1991 STR and the Veteran's testimony, the second element of the Shedden/Wallin analysis has been met.  

The preponderance of the evidence weighs against a direct causal relationship between the Veteran's neck pain and her in-service complaints of mid-upper back pain.  The treatment records are silent for any cervical spine conditions until she began seeking treatment in 2012. 

In July 2012, the Veteran was afforded a VA examination.  The examiner opined the Veteran's neck injury and cervical spine condition are less likely than not incurred in or caused by the complains of mid-upper back pain in the April 1991 STR.  The examiner provided the record lacked any treatment for her cervical spine condition until 19 years after service in 2012, noting there was a lack of chronicity or continuity of care on any claimed neck condition.  The Board finds the lack of conflicting evidence supports the examiner's opinion warrants probative weight.  The medical evidence does not support the Veteran's neck pain is directly related to her in service complaints of neck pain.  

Alternatively, the Veteran has alleged her cervical spine condition is the result of her service-connected right ankle fracture.  As service-connection has been established for the Veteran's right ankle fracture, the second service connection element has been met.  See Wallin, supra.  

The question remains if there is a medical nexus between the Veteran's cervical spine condition and her service-connected right ankle fracture. 

In July 2014, Dr. M.B. opined, based on a review of the records, that the Veteran's cervical spondylosis and cervical stenosis are at least as likely as not caused by the Veteran's service-connected right ankle fracture.  

In contrast, the December 2014 VA examiner opined the Veteran's degenerative cervical spondylosis with moderate central canal stenosis is less likely than not due to or aggravated by the service-connected right ankle.  The examiner provided the additional rationale that the Veteran did not demonstrate an alteration in her gait such that would result in her current cervical spine condition.  Further, the examiner stated that the preponderance of the medical evidence does not support any change in biomechanics that the Veteran may demonstrate as a result of her service-connected right ankle condition would cause any cervical changes.  

The Board notes that the December 2014 examiner's opinion was rendered under the wrong legal standard.  In order to establish service connection, the medical evidence must only demonstrate that it is "at least as likely as not."  The examiner provided the rationale that service connection was not supported because the "preponderance of medical evidence" does not support the theory of service connection.  As such, the Board has afforded the December 2014 examiner's opinion little probative weight.  

In June 2015, the Veteran's mother submitted a statement in support of the Veteran's neck claim.  The Veteran's mother stated the Veteran has functional loss and range of motion issues with her neck and she walks with a limp.

In August 2017, private examiner, Dr. B.H., opined it is at least as likely as not that the Veteran's chronic cervical pain had its origin during her period of military service, and has constituted as a chronic condition since that time.  

In light of the positive July 2014 and August 2017 private treating opinions, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current cervical spine condition is related to her service-connected residuals of a fractured right ankle.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.310.  The benefit of the doubt will be conferred in the Veteran's favor, and the service-connection claim for a cervical spine condition is thereby granted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Earlier Effective Date 

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter. 38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

VA received the original claim for a mental health condition on May 23, 2013.  A rating decision dated January 13, 2014 denied service connection for a mental health condition due to no clinical diagnosis.  A statement of the case continuing the denial was issued on October 3, 2014.  A timely substantiated appeal was received.  Then, based upon additional evidence showing a clinical diagnosis of adjustment disorder, a rating decision dated November 10, 2015 granted service connection for adjustment disorder, effective August 13, 2015.  On May 13, 2016, a statement of the case denied the request for an earlier effective date on the basis that there was no medical evidence showing a mental health condition earlier than August 13, 2015.  

Because the May 23, 2013 claim was the first communication from the Veteran expressing an intent to file a claim for service connection for an adjustment disorder, and the claim for an adjustment disorder was not subject to a prior final RO or Board decision, the Board finds the earliest possible effective date for the grant of service connection is May 23, 2013, the date of recipe of the Veteran's original claim.  38 C.F.R. § 3.400. 

Turning to the medical evidence, the Board notes a November 2013 VA examiner found the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV) criteria for a mental disorder at that time.  

However, subsequent medical opinions have supported that the Veteran's mental impairment has been present throughout the entire appellate period.  In July 2016, Dr. M.P. opined the Veteran's mental health symptoms have been present since her military service as evidence by the mental health treatment in the STRs in 1987.  Further, Dr. M.P. opined it is more likely than not that the Veteran has been experiencing symptoms at the same rate and intensity as found in the August 2015 disability benefits questionnaire (DBQ), upon which the basis of service connection was made, since before her initial claim date of May 23, 2013. 

In December 2017, Dr. A.G. also submitted an opinion that it was more likely than not that the level of severity of her symptoms of adjustment disorder were at the same levels when she separated from service, at the time her claim was filed, and continued through the date of the December 2017 examination. 

The first evidence of record showing a current diagnosis of an adjustment disorder was at the time of the November 2015 private DBQ examination.

The record contains no unadjudicated claim for service connection for an adjustment disorder prior to May 23, 2013.  Based on the forgoing and in giving the Veteran the benefit of the doubt, the Board finds that an effective date of May 23, 2013 (the date of receipt of the Veteran's claim for service connection for an adjustment disorder) but no earlier, is granted. 


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a left ankle condition has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a bilateral hip condition has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a left knee condition has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a right knee condition has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a right foot condition has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a back condition has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a tinnitus has been received, the application to reopen is granted.

Entitlement to service connection for a right foot condition is granted.

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for a back condition secondary to residuals of a fractured right ankle s/p open reduction is granted. 

Entitlement to service connection for a cervical spine condition secondary to residuals of a fractured right ankle s/p open reduction is granted. 

An effective date of May 23, 2013, but no earlier, for the assignment of a 70 percent rating for an adjustment disorder is granted. 


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's service-connection claims for a left ankle condition, a bilateral hip condition, a left knee condition, a right knee condition, and headaches.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  See 38 U.S.C. § 5103A ; 38 C.F.R. § 3.159.

At the October 2017 Board hearing, the Veteran and her representative presented testimony that her left ankle, left knee, and right knee conditions were the direct result of the antalgic gait developed because of the service-connected right foot and right ankle conditions.  The Veteran also provided additional testimony regarding her bilateral hip condition's relation to carrying heavy gear service. 

The Board notes in January 2012 VA examiner opined the Veteran's left ankle, bilateral knees, and bilateral hip conditions were not caused or aggravated by the Veteran's service-connected right ankle condition.  However, the examiner was not asked to consider the impact of the Veteran's newly service-connected right foot condition, newly service-connected back condition, or antalgic gait.  Thus, updated VA examinations are necessary to consider all possible theories of entitlement to service connection. 

With regard to the claim for service connection for headaches, further development is necessary to consider the etiology of the Veteran's headaches and to consider the Veteran's statements of headaches experienced during service.  In June 2012, VAMC treatment records note the Veteran had degenerative changes in the C6-C7 region with mild to moderate stenosis; however, the examiner opined the cervical degenerative changes were not the cause of her headaches.  Rather, the physician opined the Veteran's headaches were caused by occipital neuralgia.  In July 2014, Dr. M.B. opined the Veteran's headaches were at least as likely as not proximately caused by her cervical spine impairment.  However, Dr. M.B. did not provide any supporting rationale.  Further, in December 2014, a VA examiner opined the Veteran's clinical presentation would be most consistent with cervicogenic headaches.  However, the December 2014 examiner did not provide an opinion as to if the Veteran's headaches were caused or aggravated by a cervical spine condition, which was not service connected at that time.  Further, the examiner did not provide an opinion considering direct service connection.  Lastly, no medical opinions of record have explicitly considered the Veteran's competent and credible statements in that she experienced headaches while working as security at a nuclear weapons storage site.  See December 2011 Veteran's statement. 

In sum, further consideration of the Veteran's headaches is required.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her claims that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of her left ankle condition.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner is requested to provide the following information:

(a)  The examiner should identify all currently diagnosed left ankle impairments.

(b)  The examiner should state whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's left ankle condition is due to or otherwise causally or etiologically related to her military service. 

(c)  The examiner should also state whether it is at least as likely as not that the Veteran's left ankle condition is caused by or is permanently aggravated by her service-connected residuals from a fracture of the right ankle.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

(d) The examiner should also state whether it is at least as likely as not that the Veteran's left ankle condition is caused by or is permanently aggravated by her service-connected right foot condition.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

(e) The examiner should also state whether it is at least as likely as not that the Veteran's left ankle condition is caused by or is permanently aggravated by her service-connected back condition.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

In providing these opinions, the examiner is asked to consider the Veteran's competent and credible testimony at the October 2017 Board hearing.  Notation of consideration given should be made. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of her bilateral hip condition.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner is requested to provide the following information:

(a)  The examiner should identify all currently diagnosed bilateral hip impairments.

(b)  The examiner should state whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's bilateral hip condition is due to or otherwise causally or etiologically related to her military service. 

(c)  The examiner should also state whether it is at least as likely as not that the Veteran's bilateral hip condition is caused by or is permanently aggravated by her service-connected residuals from a fracture of the right ankle.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

In considering the possible causation or aggravation of the Veteran's hip condition as due to her service-connected right ankle, the examiner is asked to address the January 2015 VA examination in which the examiner opined that the most likely weight bearing joint that would show added stress from favoring the right ankle would be the left hip. 

(d)  The examiner should also state whether it is at least as likely as not that the Veteran's bilateral hip condition is caused by or is permanently aggravated by her service-connected right foot condition.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

(e)  The examiner should also state whether it is at least as likely as not that the Veteran's bilateral hip condition is caused by or is permanently aggravated by her service-connected back condition, including any possible radiculopathy.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

In providing these opinions, the examiner is asked to consider the Veteran's competent and credible testimony at the October 2017 Board hearing.  Notation of consideration given should be made. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

4.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of her left and right knee conditions.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner is requested to provide the following information:

(a)  The examiner should identify all currently diagnosed knee impairments.

(b)  The examiner should state whether it is at least as likely as not (i.e. 50 percent or greater probability) that either the Veteran's left or right knee conditions are due to or otherwise causally or etiologically related to her military service. 

(c)  The examiner should also state whether it is at least as likely as not that either the Veteran's left or right knee conditions are caused by or are permanently aggravated by her service-connected residuals from a fracture of the right ankle.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

(d) The examiner should also state whether it is at least as likely as not that either the Veteran's left or right conditions are caused by or are permanently aggravated by her service-connected right foot condition.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

In providing these opinions, the examiner is asked to consider the Veteran's competent and credible testimony at the October 2017 Board hearing.  Notation of consideration given should be made. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

5.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of her headaches.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner is requested to provide the following information:

(a)  The examiner should state whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's headaches are due to or otherwise causally or etiologically related to her military service. 

In providing this opinion, the examiner should explicitly state what consideration was given to the Veteran's statement that she experienced headaches and nosebleeds during service while working as security at a nuclear weapons storage site.  See December 2011 Veteran's statement. 

(b) The examiner should state whether it is at least as likely as not that the Veteran's headaches are caused by or is permanently aggravated by her service-connected cervical spine condition.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

In providing this opinion, the examiner should provide documentation of consideration given to the December 2014 examination, which found the Veteran's headaches were most consistent with cervicogenic headaches.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow for an appropriate period for response. The appeal should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


